Title: From George Washington to Major General Horatio Gates, 3 July 1778
From: Washington, George
To: Gates, Horatio


          
            Sir
            Brunswick [N.J.] 3d July 1778.  OClock
          
          My last to you was upon the 29th June. I have the pleasure to inform you, that the loss
            of the Enemy, in the action of the 28th, was more considerable than we at first
            apprehended. By the Returns of the officers who had charge of the burying parties, it
            appears, that they left 245 non commd and privates on the Feild, and 4 Officers, one of
            whom was the  Honble Col: Monkton of the Grenadiers. Our loss was 7
            officers and 52 Rank and File killed and 17 officers and 120 R. & f. wounded.
            Among the former were Lt Colonel Bunner of pennsylvania and Major Dickinson of Virginia,
            the only Officers of Rank. There were several fresh Graves and burying holes found near
            the feild, in which, the Enemy put their dead before they quitted it. These were
            exclusive of the 245 before mentioned. We have made upwards of one hundred prisoners,
            including forty privates and four officers left wounded at Monmouth Court House. The
            number of their wounded we can only guess at, as they were employed in carrying them off
            during the action, and untill midnight, when they stole off, silent as the grave. Finding that the Enemy had, during the Action, pushed
            their Baggage to Middle town, and that they, by marching off in the Night after the
            engagement, would gain that place before there was any possibility of overtaking their
            Rear, I determined to give over the pursuit. From the information of General Forman, and
            several Gentlemen well acquainted with the Country, I found it would be impossible to
            annoy them in their embarkation, as the neck of land, upon which they now are, is
            defended by a narrow passage, which, being possessed by a few men, would effectually
            oppose our whole force. Besides this consideration, I thought it highly expedient to
            turn towards the North River. I marched from the English town the 30th last month, and
            arrived here yesterday with the whole Army, except Maxwells Brigade and Morgans Corps,
            who are left upon the Rear of the Enemy to prevent their making depredations, and to
            encourage desertion, which still prevails to a considerable degree.
          The march from English Town was inconceivably distressing to the Troops and Horses, the
            distance is about twenty Miles thro’ a deep sand, without a drop of Water, except at
            south River, which is half way. This, added to the intense heat, killed a few and
            knocked up many of our Men, and killed a number of our Horses. To recruit the former upon the airy open Grounds near this
            place, and to give the Qr Mr General an opportunity of providing the latter, will
            occasion a short halt, but you may depend that we will be with you as soon as
            possible.
          My present intention is to cross the North River at King’s ferry, but should you be of
            opinion, that it will be in the power of the Enemy to hinder our passage, be pleased to
            inform me, as it would be loosing much time to be obliged to turn up from thence and
            march thro’ the Clove. The Rout by King’s Ferry is so much the shortest and best, that
            if the passage could be kept open by throwing up Works and mounting some Cannon upon
            them, I think it would be worth while having it done. But this I leave to your
            determination. I am Sir Your most obt and hble Servt
          
            Go: Washington
          
          
        